UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED MARCH 31, 2011 OR [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number: 811-0969 FCCC, INC. (Exact name of small business issuer as specified in its charter) Connecticut 06-0759497 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Connecticut Avenue, Norwalk, Connecticut06854 (Address of principal executive offices)(Zip Code) (203) 855-7700 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes[_] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes[_] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company’ in Rule 12b-2 of the Exchange Act.Large accelerated filer[_]Accelerated filer[_] Non-accelerated filer[_] Smaller Reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No[_] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [_] Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this 10-K or any amendment to this Form 10-K. [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months) or for such shorter period that the registrant was required to submit and post such files).Yes [_] No [_] State issuer’s revenues for its most recent fiscal year ended March 31, 2011:$ 4,000. As of March 31, 2011, the aggregate market value of the issuer’s common stock held by non-affiliates of the issuer was approximately $ 160,000. APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of the issuer’s Common Stock, as of March 31, 2011, was:1,561,022. Transitional Small Business Format: Yes [_]No [X] FCCC, INC. FORM 10-K TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS PART I ITEM 1. Description of Business and Recent Developments 1-2 ITEM 2. Description of Property 3 ITEM 3. Legal Proceedings 3 ITEM 4. Submission of Matters to a Vote of Security Holders 3 PART II ITEM 5. Market for Common Equity and Related Stockholder Matters 3-4 ITEM 6. Management’s Discussion and Analysis or Plan of Operation 4-5 ITEM 7. Financial Statements 5-16 ITEM 8A. Controls and Procedures 17 ITEM 8B. Other Information 17 PART III ITEM 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 18-19 ITEM 10. Executive Compensation 19-20 ITEM 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21-23 ITEM 12. Certain Relationships and Related Transactions 23 ITEM 13. Exhibits 23 ITEM 14. Principal Accountant Fees and Services 24 SIGNATURES 25 EXHIBIT INDEX 26 EXHIBIT 31.1 EXHIBIT 32.1 FORWARD-LOOKING STATEMENTS This annual report and other reports issued by FCCC, Inc. (the “Company” or “FCCC”), including reports filed with the Securities and Exchange Commission, may contain “forward-looking” statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that deal with future results, plans or performances. In addition, the Company’s management may make such statements orally, to the media, or to securities analysts, investors or others. Accordingly, forward-looking statements deal with matters that do not relate strictly to historical facts. The Company’s future results may differ materially from historical performance and forward-looking statements about the Company’s expected financial results or other plans are subject to a number of risks and uncertainties. This section and other sections of this report may include factors that could materially and adversely impact the Company’s financial condition and results of operations. Given these risks and uncertainties, investors should not place undue reliance on forward-looking statements as a prediction of actual results. The Company undertakes no obligation to revise or update any forward-looking statements after the date hereof. PART I ITEM 1.DESCRIPTION OF BUSINESS and RECENT DEVELOPMENTS. General FCCC, Inc. (Bulletin Board “FCIC”) was incorporated under the laws of the State of Connecticut on May 6, 1960 under the name The First Connecticut Small Business Investment Company. The Company changed its name to The First Connecticut Capital Corporation on January 27, 1993, and then to FCCC, Inc. on June 4, 2003. The Company maintains its principal executive offices at 200 Connecticut Avenue, 5th Floor, Norwalk, Connecticut, Telephone Number 203-855-7700. FCCC is authorized to issue 22,000,000 shares of common stock, without par value, stated value $.50 per share. The Company currently has 1,561,022shares of common stock issued and outstanding at March 31, 2011. The Company has had limited operations since June 30, 2003. Such operations consist of a search for an appropriate transaction such as a merger, acquisition, reverse merger or other business combination with an operating business or other appropriate financial transaction.See “Current Business” below. Current Business Since June 2003, the Company’s operations consist of a search for a merger, acquisition, reverse merger or a business transaction opportunity with an operating business or other financial transaction; however, there can be no assurance that this plan will be successfully implemented. Until a transaction is effectuated, the Company does not expect to have significant operations. At this time, the Company has no arrangements or understandings with respect to any potential merger, acquisition, reverse merger or business combination candidate. It is anticipated that opportunities may come to FCCC’s attention from various sources, including its management, its stockholders, professional advisors, securities broker-dealers, venture capitalists, members of the financial community, and others who may present unsolicited proposals. At this time, FCCC has no plans, understandings, agreements, or commitments with any individual or entity to act as a finder in regard to any business opportunities for it. While it is not currently anticipated that the Company will engage unaffiliated professional firms specializing in business acquisitions, reorganizations or other such transactions, such firms may be retained if management deems it in the best interest of the Company. Compensation to a finder or business acquisition firm may take various forms, including one-time cash payments, payments involving issuance of securities (including those of the Company), or any combination of these or other compensation arrangements. Consequently, the Company is currently unable to predict the cost of utilizing such services. 1 The Company has not restricted its search to any particular business, industry, or geographical location. In evaluating a transaction, the Company analyzes all available factors and makes a determination based on a composite of available facts, without reliance on any single factor. It is not possible at this time to predict the nature of a transaction in which the Company may participate. Specific business opportunities would be reviewed as well as the respective needs and desires of the Company and the legal structure or method deemed by management to be suitable would be selected. In implementing a structure for a particular transaction, the Company may become a party to a merger, consolidation, reorganization, tender offer, joint venture, license, purchase and sale of assets, or purchase and sale of stock, or other arrangement the exact nature of which cannot now be predicted. Additionally, the Company may act directly or indirectly through an interest in a partnership, corporation or other form of organization. Implementing such structure may require the merger, consolidation or reorganization of FCCC with other business organizations and there is no assurance that the Company would be the surviving entity. In addition, the present management and stockholders of the Company may not have control of a majority of the voting shares of FCCC following a reorganization or other financial transaction. As part of such a transaction, some or all of FCCC’s existing directors may resign and new directors may be appointed. The Company’s operations following its consummation of a transaction will be dependent on the nature of the transaction. There may also be various risks inherent in the transaction, the nature and magnitude of which cannot be predicted. The Company may also be subject to increased governmental regulation following a transaction; however, it is not possible at this time to predict the nature or magnitude of such increased regulation, if any. The Company expects to continue to incur moderate losses each quarter until a transaction considered appropriate by management is effectuated.(See Page 4 – Plan of Operation) Recent Developments The Board of Directors of “the Company” declared a Special Cash Distribution on July 10, 2009, to all stockholders of record as of July 24, 2009, of $0.80 per share in cash, of the Company’s outstanding Common Stock.The distribution was effectuated on or about August 7, 2009 (the “Distribution Date”).The amount of the total distribution was approximately $1,249,000. After the payment of this special distribution, FCCC, Inc. had cash funds on September 30, 2009 of approximately $284,000 and will continue to seek opportunities, including, without limitation, a merger, reverse merger, acquisition or other financial transaction with an operating business.The cash funds of the Company at fiscal year end March 31, 2011 were $179,000. Competition FCCC is in direct competition with many other entities in its efforts to locate a suitable transaction. Included in the competition are business development companies, SPAC’s, venture capital firms, small business investment companies, venture capital affiliates of industrial and financial companies, broker-dealers and investment bankers, management consultant firms and private individual investors. Many of these entities possess greater financial resources and are able to assume greater risks than those which FCCC could consider. Many of these competing entities also possess significantly greater experience and contacts than FCCC’s management. Moreover, FCCC also competes with numerous other companies similar to it for such opportunities. 2 Employees and Consultants The Company currently has no employees. The Company has one executive officer, who has a consulting arrangement with the Company.Specifically, on July 1, 2003, the Company and Mr. Bernard Zimmerman entered into a Consulting Agreement (the “Zimmerman Consulting Agreement”) which provided for monthly payments of $2,000 to Mr. Zimmerman or his affiliate plus reasonable and necessary out-of-pocket expenses. Upon the expiration of the Zimmerman Consulting Agreement on July 1, 2006, the Board of Directors authorized the extension of the Zimmerman Consulting Agreement, on a month to month basis.Management of the Company expects to use consultants, attorneys and accountants as necessary, and it is not expected that FCCC will have any full-time or other employees, except as may be the result of completing a transaction. ITEM 2.DESCRIPTION OF PROPERTY. The Company leases office space and services located at 200 Connecticut Avenue, 5th Floor, Norwalk, Connecticut from an unaffiliated party pursuant to a month-to-month arrangement at a charge of $500 per month. ITEM 3.LEGAL PROCEEDINGS. There are no legal proceedings which are pending or have been threatened against the Company or any officer, director or control person of which management is aware at this time. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. No matter was submitted to a vote of security holders through the solicitation of proxies or otherwise during the fourth quarter or the fiscal year covered by this report. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Price Range of Common Stock The Company’s common stock is traded over the counter, and the bid and ask prices of the Company’s stock are quoted on the under the symbol FCIC.OB. Following are the low sales and high sales prices for the Company’s common stock during the fiscal years ended March 31, 2011 and 2010 as quoted on the OTC Bulletin Board.The information shown below was obtained from Bloomberg Finance, L.P., and Thomson Reuters Reporting Service. FY Ended March 31, 2011 Low High First Quarter $ $ Second Quarter Third Quarter Fourth Quarter FY Ended March 31, 2010 Low High First Quarter $ $ Second Quarter Third Quarter Fourth Quarter 3 The above quotations do not reflect inter-dealer prices, with or without retail mark-up, mark-down or commissions and may not represent actual transactions. OnMarch 31, 2011, the closing price for the Company’s common stock was $.20 per share. Holders The number of stockholders of record of the Company on March 31,2011 was approximately 940. The number of shares of the Company’s common stock outstanding as of March 31, 2011 was 1,561,022. Dividends and Distributions See Recent Developments – Page 2 The Company may or may not pay cash dividends or make other distributions in the future depending on a number of factors.The Company may, however, pay a cash dividend or other distribution as part of a merger, acquisition, reverse merger or business combination transaction or if the Board of Directors deems it advisable forthe benefit of all shareholders at any time. ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSISAND PLAN OF OPERATION. Plan of Operation The Company has limited operations and is actively seeking merger, reverse merger, acquisition or business combination opportunities with an operating business or other financial transaction opportunities. Until a transaction is effectuated, the Company does not expect to have significant operations. Accordingly, during such period, the Company does not expect to achieve sufficient income to offset its operating expenses, resulting in operating losses that may require the Company to use and thereby reduce its cash balance. For further information on the Company’s plan of operation and business, see Item I, Current Business.Until the Company completes a merger, reverse merger or other financial transaction, and unless interest rates increase dramatically, the Company will continue to incur a loss of between $15,000 to $20,000 per quarter. RESULTS OF OPERATIONS AND FINANCIAL CONDITION During the year ended March 31, 2011, the Company had a loss from operations of $(70,000) before taxes.The loss is attributable to the operational and administrative expenses incurred during the year less interest income earned. During the year ended March 31, 2010, the loss from operations was $(67,000) before taxes.The increase in the loss in the current year is primarily due to a decrease in interest income received due to lower rates on invested funds and lesser funds available for investment due to the cash distribution of $1,249,000 paid in August 2009.The operating and administrative expenses incurred in the year ended March 31, 2011 was approximately the same as in the year ended March 31, 2010. During the year ended March 31, 2011 the Company incurred a loss from operations of $(70,000) before taxes compared to a loss from operations of $(67,000) before taxes in the year ended March 31, 2010.The increase in the loss year ended March 31, 2011 is attributable to: (A) Lesser interest income received of $6,000 in the current year as compared to the previous year.The decrease in the interest received is a result of lesser funds available for investment due to the cash distribution of $1,249,000 made in early August 2009 and lesser rates of interest received on invested funds. 4 (B) A decrease in operating and administrative expenses of $3,000 in the year ended March 31, 2011.This decrease is primarily due to expenses incurred in the year ended March 31, 2011 and other costs in connection with potential reverse merger opportunities which were somewhat less than in the year ended March 31, 2010. (C) Taxes paid in the years ended March 31, 2011 and 2010 were $1,000 and $6,000, respectively.The difference is due to the timing in the payment of taxes including estimated taxes. Liquidity and Capital Resources Stockholder’s equity as of March 31, 2011 was $168,000 as compared to $ 239,000 at March 31, 2010. The decrease is attributable to the net loss incurred by the Company during the fiscal year ended March 31, 2011. The Company had cash on hand at March 31, 2011 of $179,000 as compared to $250,000 at March 31, 2010.The decrease in cash on hand is due to losses sustained by the Company in the year ended March 31, 2011. The Company does not have any arrangements with banks or financial institutions with respect to the availability of financing in the future. Please see “Recent Developments” Page 2 concerning the payment of a substantial cash distribution and the resulting decrease in the Company’s cash position, which will cause the Company to have quarterly losses at least and until a transaction is concluded. The payment of any cash distribution or dividend is subject to the discretion of the Company’s Board of Directors.At this time the Company has no plans to pay any additional cash distributions or dividends in the foreseeable future. ITEM 7. FINANCIAL STATEMENTS. FCCC, INC. INDEX TO FINANCIAL STATEMENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 6 FINANCIAL STATEMENTS: Balance Sheets 7 Statements of Operations 8 Statements of Changes in Stockholders’ Equity 9 Statements of Cash Flows 10 Notes to Financial Statements 11-17 5 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders’ of FCCC, Inc. Norwalk, Connecticut We have audited the accompanying balance sheets of FCCC, Inc. (the Company) as of March 31, 2011 and 2010, and the related statements of operations, stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of FCCC, Inc. as of March 31, 2011, and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Braver P.C. Certified Public Accountants Providence, Rhode Island Date:June 13, 2011 6 FCCC, INC. BALANCE SHEETS (Audited) (Dollars in thousands, except share data) March 31, ASSETS Current assets: Cash and cash equivalents $ $ Total current assets Other assets 1 1 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and other accrued expenses $
